Citation Nr: 0033395	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-17 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right hand and wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.  The appellant served in active service from November 
1942 to January 1946. 


REMAND

As a preliminary matter, the Board notes that in December 
1995 the veteran submitted a claim of service connection for 
the residuals of injuries to both wrists and hands.  In an 
April 1996 rating decision, the veteran was awarded service 
connection and a 10 percent evaluation for a left wrist 
disability, but was denied service connection for right wrist 
arthritis with carpal tunnel syndrome.  Subsequently, in a 
May 1996 VA form 21-4138 (Statement in Support of Claim), the 
veteran indicated that he was seeking a temporary total 
evaluation for right wrist surgery and convalescence.  And, 
in a July 1996 rating decision, the veteran was denied 
entitlement to a temporary total evaluation for the treatment 
of a service-connected condition requiring convalescence 
under 38 C.F.R. § 4.30.

In an August 1996 VA form 21-4138, the veteran once again 
requested entitlement to a temporary total evaluation for 
right wrist surgery and convalescence.  And, in a June 1997 
statement of the case (SOC), the veteran was denied such 
entitlement.  
In this regard, the Board notes that, although the June 1997 
SOC does not list the issue of service connection for the 
residuals of an injury to the right hand and wrist, the SOC 
effectively denied this issue because it notes the lack of a 
service-connected disability of the right hand or wrist as a 
basis for denying the claim of entitlement to a temporary 
total evaluation for a disability requiring convalescence.  
In addition, the SOC contains relevant laws and regulations 
regarding the issue of service connection.  Subsequently, in 
a June 1997 VA form 9 (Appeal to Board of Veterans' Appeals), 
the veteran indicated that he was appealing the issue of 
service connection for the residuals of an injury to the 
right hand and wrist. 

Given the above described procedural history, the Board finds 
that the veteran timely perfected the issue of entitlement to 
service connection for the residuals of an injury to the 
right hand and wrist, but not the issue of entitlement to a 
temporary and total evaluation for the treatment of a 
service-connected condition requiring convalescence under 38 
C.F.R. § 4.30.  The Board finds that the issue of a temporary 
total evaluation is not ripe for appellate review.  As such, 
the Board will proceed only with its review of the issue of 
service connection for the residuals of an injury to the 
right hand and wrist.

At present, the veteran is currently seeking service 
connection for the residuals of an injury to the right hand 
and wrist which were reportedly incurred in a 1945 injury, at 
the same time that the service-connected left wrist/hand 
disability was incurred.  Specifically, the veteran indicates 
his right hand and wrist injuries were incurred during the 
explosion of a split rim tire when he raised both arms 
towards his face to prevent a possible head injury.  The open 
end of the locking ring severely damaged the left hand and 
wrist, while at the same time the face of the locking ring 
struck his right wrist and hand.  The veteran further 
indicates that he was treated for his left hand wrist/hand 
injury, but since he only bruised his right wrist/hand, not 
much was done to the right wrist/hand.  Subsequently, as he 
was being transported back to his unit after medical 
treatment, the truck he was riding in was run off the road 
into a ditch on the side of the road.  He attempted to stop 
his forward motion with his injured hands and wrists further 
injuring himself.  He reports he had to be hospitalized for 
four more days as a result of this incident.  Following his 
service, his right wrist/hand has continued to bother him to 
the present.  Lastly, the veteran indicates that, during his 
service, a few people knew of this right hand problem, 
including a fellow soldier named Spriggs, and Sergeants 
Holmes and Hoover.

With respect to the applicable law, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Furthermore, the Board finds that the present record does not 
contain sufficient evidence to review the veteran's claim of 
service connection for the residuals of an injury to the 
right hand and wrist.  In this respect, the law is clear that 
if the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this respect, the veteran's service medical records 
contain August 1945 notations indicating the veteran 
sustained injuries to the left hand when the rim of a tire 
which he was changing slipped and struck his left hand.  
September 1945 notations reveal the veteran had injured his 
4th left metacarpal on August 20, 1945, and had been involved 
in an auto accident just before this examination; the veteran 
was further treated for his left hand injuries.  And, the 
veteran's January 1996 discharge examination report indicates 
a fracture to the left wrist and middle finger in August 
1945, but it is silent with respect to any right wrist/hand 
injuries.  

Additionally, the post-service medical evidence includes 
medical records from the Anchorage VA Medical Center (VAMC) 
dated from November 1995 to June 1996, a March 1996 VA 
examination report and an April 1996 radiology report, which 
show the veteran was receiving treatment for right wrist/hand 
complaints, and has been diagnosed with degenerative joint 
disease of both wrists, and carpal tunnel syndrome in both 
wrists.  However, the claims file is devoid of any evidence 
regarding the etiology of the veteran's current right 
wrist/hand disorder.  As such, the veteran should be afforded 
a VA examination.

Lastly, the Board notes that the March 1996 VA examination 
report indicates that the veteran underwent electromyography 
(EMG) testing on December 4, 1995 at the Elmendorf Air Force 
Base Hospital.  However, as an EMG report is not contained 
within the claims file, the RO should attempt to obtain it.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
and request that he identify the names 
and addresses of any individuals who 
may have knowledge/information 
regarding any right hand/wrist 
symptomatology during his active 
service, including but not limited to 
soldier Spriggs, and Sergeants Holmes 
and Hoover.  The RO should attempt to 
contact and obtain information from 
these individuals regarding the 
veteran's in-service symptomatology.  
If the RO's attempts yield negative 
results, the claims file must be 
properly documented in this regard.

2.  The RO should contact the veteran 
and request that he provide information 
regarding his dates of 
treatment/evaluation at the Elmendorf 
Air Force Base Hospital.  Subsequently, 
the RO should attempt to obtain these 
treatment/evaluation records, as well 
as the veteran's December 4, 1995 EMG 
testing report.  If the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented with information obtained 
from the Elmendorf Air Force Base 
Hospital specifically indicating that 
the records were not available.

3.  The RO should contact the veteran 
and request that he identify any and 
all health care providers who have 
rendered treatment for his residuals of 
an injury to the right hand and wrist.  
Any such treatment records not already 
contained within the claims file should 
be obtained and associated with the 
veteran's claims file.  If the search 
for the mentioned records has negative 
results, the claims file must be 
properly documented with information 
obtained from the respective health 
care provider(s) specifically 
indicating that the records were not 
available.

4.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
the appropriate specialist, to evaluate 
the nature, severity, and etiology of any 
residuals of an injury to the right hand 
and wrist.  If no residuals/disorders of 
the right wrist/hand are found, the 
examiner should so indicate.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to render a diagnosis(es) of the 
veteran's disorder(s).  Following a 
review of the veteran's medical records 
and history, and upon examination of the 
veteran, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
residuals of an injury to the right hand 
and wrist are related to the August 1945 
and September 1945 in-service injuries, 
as described above.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's residuals of an injury 
to the right hand and wrist were 
otherwise incurred in or aggravated by 
his active service.  It is requested that 
the VA examiner discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's residuals of an 
injury to the right hand and wrist.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

6.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for the 
residuals of an injury to the right hand 
and wrist, on the basis of all available 
evidence.  If the determination remains 
unfavorable to the veteran, he and his 
service representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have 
considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the veteran until he is notified.  


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



